Order entered June 6, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00199-CV

                           GLADYS JAHN, Appellant

                                         V.

                          BETTY SPOONER, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-05005-2018

                                     ORDER

      Before the Court is appellant’s suggestion of bankruptcy. Pursuant to Texas

Rule of Appellate Procedure 8.2, further action in this cause is automatically

suspended. See TEX. R. APP. P. 8.2. Accordingly, for administrative purposes, this

cause is ABATED and treated as a closed case. It may be reinstated on motion by

any party showing, in accordance with rule of appellate procedure 8.3, that the

appeal is permitted by federal law or the bankruptcy court. See id. 8.3.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE